ALEXANDER, J.,
dissenting.
[¶ 21] I respectfully dissent. The principal contested issue before the trial court was the voluntariness of Knowlton’s waiver of his right to counsel and his subsequent statement. As we held in State v. Caouette, 446 A.2d 1120 (Me.1982) and reaffirmed in State v. Rees, 2000 ME 55, 748 A.2d 976:
[I]n order to find a statement voluntary, it must first be established that it is the result of defendant’s exercise of his own free will and rational intellect. While a claim of compulsion will frequently be predicated upon police elicitation or conduct, that element is not a sine qua non for exclusion under the exclusionary rule inherent in the guarantee against self-incrimination. While proof that a defendant’s statement is spontaneous and unsolicited will often result in a finding of voluntariness, such proof does not compel a finding that the defendant was free from “compulsion of whatever nature.”
Caouette, 446 A.2d at 1123-24; see Rees, 2000 ME 55, ¶ 3, 748 A.2d 976.
[¶ 22] The trial court issued extensive findings in this case, with many of the key findings quoted in the Court’s opinion. Based on those findings, and the trial court’s analysis of the record, the trial court found that the State had failed to prove that Knowlton’s waiver of right to counsel and choice to make a statement was voluntary.
*1146[¶ 23] Key to the trial court’s finding on failure to prove voluntariness was its finding that it was “difficult to know whether [Knowlton] truly had a change of heart or whether he remained subject to the inherently coercive and mounting pressures of his custodial circumstance when he signed the [Miranda] waiver.” The trial court observed that the evidence before it could support a finding that Knowl-ton’s written waiver of counsel was voluntary. But the trial court then observed that “[t]he evidence could also support a finding that [Knowlton] was continuously subjected to an inherently coercive environment sufficient to cast doubt upon the question of whether [Knowltoris] waiver was truly voluntary.” These findings and observations fall far short of a finding the State had proven voluntariness beyond a reasonable doubt.
[¶ 24] When the defense raises a volun-tariness issue regarding a statement, or, more precisely, a choice to make a statement, the State must prove voluntariness beyond a reasonable doubt. State v. Collins, 297 A.2d 620, 627 (Me.1972) (cited with approval in Rees, 2000 ME 55, ¶ 5, 748 A.2d 976). When, as here, the trial court finds that the State has failed to meet its burden of proof, the finding can be overturned on appeal only if the record compels the finding the State seeks. See Rees, 2000 ME 55, ¶ 3, 748 A.2d 976; State v. Pulsifer, 1999 ME 24, ¶ 14, 724 A.2d 1234; Caouette, 446 A.2d at 1123-24.
[¶ 25] The trial court’s finding that it is difficult to know what motivated Knowlton to speak is supported by the record, and a contrary finding is not compelled by the record.
[¶ 26] In addition to its finding on vol-untariness, the trial court also addressed the so-called fourteen-day rule to grant the motion to suppress as a matter of law. That ruling may or may not be correct as a matter of law, but we need not reach that issue on this appeal. The fourteen-day rule discussion was unnecessary in light of the finding of failure of the State’s proof on voluntariness. I would affirm the trial court’s judgment.